Exhibit 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying annual Report on Form 10-K of Rider Exploration, Inc. for the year ended _10/31/11, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: the Annual Report on Form 10-K of _Rider Exploration, Inc for the year ended _10/31/11_ fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Annual Report on Form 10-K for the year ended 10/31/11_, fairly presents in all material respects, the financial condition and results of operations of _ Rider Exploration, Inc . By: /s/Hakim Name: Hakim Title: Principal Executive Officer, Principal Financial Officer and Director Date: 2/14/12
